

115 S3168 IS: Indian Water Rights Settlement Extension Act
U.S. Senate
2018-06-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 3168IN THE SENATE OF THE UNITED STATESJune 28, 2018Mr. Udall introduced the following bill; which was read twice and referred to the Committee on Indian AffairsA BILLTo amend the Omnibus Public Land Management Act of 2009 to make the Reclamation Water Settlements
 Fund permanent.1.Short titleThis Act may be cited as the Indian Water Rights Settlement Extension Act.2.Reclamation water settlements fundSection 10501 of the Omnibus Public Land Management Act of 2009 (43 U.S.C. 407) is amended—(1)in subsection (b)(1), by striking For each of fiscal years 2020 through 2029 and inserting For fiscal year 2020 and each fiscal year thereafter;(2)in subsection (c)—(A)in paragraph (1)(A), by striking for each of fiscal years 2020 through 2034 and inserting for fiscal year 2020 and each fiscal year thereafter; and(B)in paragraph (3)(C), by striking for any authorized use and all that follows through the period at the end and inserting for any use authorized under paragraph (2).; and(3)by striking subsection (f).